Citation Nr: 0315614	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02 19-794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 30, 
1999, for a 100 percent rating for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel
REMAND

The veteran had active duty service from April 1987 to 
November 1994.

Additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
his claim on appeal.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Obtain the names and addresses of all 
medical care providers (VA and private) 
who have treated the veteran for diabetes 
mellitus beginning in 1997.  Take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

3.  Obtain from the Social Security 
Administration (SSA) the records pertinent 
to the veteran's claim for SSA disability 
benefits, including the medical records 
relied upon concerning that claim.

4.  Thereafter, readjudicate the claim 
for an effective date earlier than 
November 30, 1999, for a 100 percent 
rating for diabetes mellitus.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence obtained since 
the most recent SSOC and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
	D. A. SAADAT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

